Citation Nr: 1747192	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include anxiety, major depression, a bipolar disorder, acute stress disorder, and a psychotic disorder, previously claimed as a mental disorder, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The served on active duty from May 1977 to September 1978.  He was discharged from service under honorable conditions.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran indicated in his March 2011 substantive appeal that he wanted a hearing at the RO and was scheduled for a Travel Board hearing in July 2013, yet he did not appear.  

The Board remanded this matter to the RO in October 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Additionally, Clemons v. Shinseki, 23 Vet. App. 1 (2009), directs VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  A review of the Veteran's treatment records reveal that the Veteran has been diagnosed with anxiety, major depression, a bipolar disorder, acute stress disorder, and a psychotic disorder.  As such, in order to account for all of the Veteran's mental health symptoms, the Veteran's claims of entitlement to service connection for a mental disorder has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety, major depression, a bipolar disorder, acute stress disorder, and a psychotic disorder.


FINDINGS OF FACT
	
1.  A March 2005 rating decision denied service connection for a mental disorder; the Veteran did not perfect an appeal.

2.  Evidence submitted since the March 2005 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder was not manifest during a qualifying period of service, was not manifest within one year of separation, and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service connection for a mental disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the March 2005 rating decision and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  An acquired psychiatric disorder, to include anxiety, major depression, a bipolar disorder, acute stress disorder, and a psychotic disorder, previously claimed as a mental disorder, was not incurred in a qualifying period of service and may not be presumed to have been incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




New and Material

In a January 1992 rating decision, the RO denied service connection for a mental disorder/nervous condition as there was no evidence of an in-service incurrence or aggravation of a disease or injury or evidence of treatment for a mental disorder within one year of discharge of service.  A notice of disagreement was received in February 1992, within the subsequent one-year period.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  A statement of the case was issued, but the Veteran did not submit a substantive appeal.  

In a March 2005 rating decision, the RO denied service connection for a mental disorder as there was no evidence of an in-service incurrence or aggravation of a disease or injury.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's March 2005 rating decision is the last final decision.  38 U.S.C.A. § 7105.  In October 2010, the RO issued another rating decision which denied service connection for a lack of evidence of an in-service incurrence or aggravation of a disease or injury.  A notice of disagreement (NOD) was received in November 2010, within the subsequent one-year period.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical records, including a June 2011 private psychological examination in which the Veteran was diagnosed with a schizoaffective disorder, bipolar subtype.  The psychiatrist noted that the Veteran had a history of psychiatric illness during his adolescence and stated that during his year in the military, the Veteran exhibited symptoms of psychosis with erratic behaviors that ultimately caused him to be discharged.  The reason for the prior final denial was that there was no evidence indicating that these conditions began while the Veteran was on active duty or manifest to a compensable degree within one year of active duty discharge.  In other words, the in-service incurrence and the nexus elements were missing.  This evidence suggests that the Veteran's acquired psychiatric disorder is related to his service.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the March 2005 rating decision.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depression, a bipolar disorder, acute stress disorder, and a psychotic disorder, previously claimed as a mental disorder, is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, psychoses will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases"" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Personality disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303 (c) (2016) (see also 38 C.F.R. §§ 4.9, 4.127 (2016) in the absence of superimposed disease or injury.  Personality disorders are not diseases or injuries for compensation; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that an acquired psychiatric disorder began in-service.

The Veteran's May 1977 entrance examination was silent for a psychiatric condition.  His active duty service treatment records (STRs) do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  The August 1978 discharge examination noted a normal psychological evaluation.  There are no records of psychiatric complaints or diagnosis during the post-service presumptive year of his active service.

A September 1991 post-service medical record revealed that the Veteran had a long history of emotional outbursts and a history of extremely violent behavior.  The physician found that the Veteran was emotionally liable and totally disabled.

During a January 1997 VA appointment, the Veteran claimed that his depression and violent behavior began in January 1979.  He stated that his service was stressful and that he took his work seriously.  He reported being hit in the face.  After he was discharged, he reported that he killed a gang member trying to rob his father's business and reported killing his two-year-old nephew while he was intoxicated.  He stated that he lived in fear of being hurt and that living in a shelter caused him to isolate himself to avoid conflicts.  

During another VA psychological appointment in January 1997, the Veteran reported killing up to four people.  He indicated a long history of drug and alcohol abuse.  The VA physician noted that the Veteran was a poor historian and that the stories he told were poorly organized.  The psychologist diagnosed the Veteran with rule out psychosis NOS, antisocial personality disorder, adult antisocial behavior, substance intoxication/delirium, and dementia secondary to substances.  

During a June 2000 VA psychiatry appointment, the Veteran reported a long history of self-defeating behavior, low frustration tolerance, sensitivity to criticism, self-loathing, rage toward others, mood instability, polysubstance abuse (cocaine, marijuana), and multiple incarcerations.  He was diagnosed with depression NOS,
cocaine and marijuana abuse, cluster B personality disorder (includes antisocial personality disorder), and a history of alcohol abuse.

In May 2004, the Veteran was evaluated by a VA physician.  He indicated that he wanted service connection.  The Veteran stated that he did not know why he was discharged from service.  He believed he was discharged for looking out a window and following orders.  He stated that he accidentally shot someone, but did not go to jail.  Also, he indicated that he beat his two-year-old cousin to death and served eight years in jail.  After being released, he was admitted to an in-patient facility for being drunk and aggressive.  He reported auditory hallucinations when he was angry.  He was diagnosed with psychosis NOS, combination drug dependence, and rule out antisocial personality disorders.  He received medications for his diagnoses from the VA.  

In July 2007, the Veteran had an emergency VA appointment.  He stated that he wanted to kill a person that stole his cell phone.  He reported that he had difficulty controlling his rage in the past.  He reported that voices in his head told him to calm down.  He also heard gunshots in his head.  He claimed that he had posttraumatic stress disorder (PTSD) since the 1980s.  He was diagnosed with psychoses with hallucinations, homicidal ideation, and suicidal ideation and received medication for his diagnosis from the VA.  He was living in a sober living facility and stated that he last used an illicit substance four months earlier, yet a urine toxicology screen was positive for cocaine use.  

June 2010 VA psychiatric progress notes revealed that the Veteran reported that he stopped using his psychotic medications prescribed through the VA in January 2009.  He heard voices that told him to go away.  He was asked to leave a shelter because he was unable to pay.  He stopped using cocaine 2 to 3 years prior.  The VA physician noted that the Veteran appeared to be disorganized.  He was diagnosed with psychotic disorder NOS.  

During a June 2011 private psychological evaluation, the Veteran was diagnosed with schizoaffective disorder, bipolar subtype.  The psychiatrist noted that the Veteran had a history of psychiatric illness during his adolescence and stated that during his year in the military, the Veteran exhibited symptoms of psychosis with erratic behaviors that ultimately caused him to be discharged.  The Veteran stated that he was formerly diagnosed with a psychiatric illness shortly after entering service.  He was unable to recall the specific diagnosis, but remembered that he had problems getting along with his peers.  The Veteran endorsed auditory and visual hallucinations.  He had recurrent suicidal ideations and attempts.  His significant mood symptoms have been complicated by cocaine abuse and dependence.  

In October 2011, the Veteran underwent a disability benefits questionnaire (DBQ) for mental disorders other than PTSD.  The examiner found that the Veteran was currently diagnosed with psychosis, not otherwise specified (NOS).  Upon examination, the examiner found that the Veteran had behavioral and learning problems since elementary school.  He often was involved in fights in high school.  While in-service he threatened another marine with a knife and was given a general discharge under honorable conditions.  In 1983, the Veteran was incarcerated for manslaughter.  He admitted to killing another person after being released from prison, but was not convicted of this crime.  He has been unable to maintain a job or relationship due to uncontrollable anger.  He last worked in 2004.  He last used cocaine in July 2011.  The VA examiner opined that the Veteran's psychiatric condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the Veteran was diagnosed with psychosis NOS later in his adult life and he has had a history of violent behavior since elementary school.  

In January 2012 an addendum opinion was provided by the October 2011 VA examiner.  He reviewed the entire claims file and found that the Veteran most likely has an anti-social personality disorder, which is an enduring pattern of behavior that began in adolescence and continued through adulthood.  The Veteran's behavior led to criminal arrests, convictions, impulsivity, irritability, aggressiveness, repeated physical assaults, and disregard for the safety of others.  The examiner opined that the pattern of behavior was evident prior to military service, during service, and following discharge.  There is no evidence that the Veteran's personality disorder was aggravated during service.

In May 2017 the Veteran underwent another VA DBQ for his mental health disorder.  The VA examiner reviewed the Veteran's claims file and opined that it is less likely than not (less than a 50 percent probability) that the Veteran's mental health condition was incurred in or caused by the claimed in-service injury, event, or illness.  In May 1978, the Veteran assaulted another Marine and threatened him with a knife.  In July 1978, the Veteran left his post before being properly relieved, damaged government property, and disobeyed a superior.  Discharged paperwork was initiated by his superiors in August 1978.  The Veteran's entrance and exit examinations revealed normal psychiatric function.  No psychiatric complaints, diagnoses, or treatment was found in his STRs.  The examiner diagnosed the Veteran with acute stress disorder, stimulant use disorder, unspecified schizophrenia spectrum and other psychotic disorder, and antisocial personality disorder.  The following disorders were diagnosed on occasion, yet had insufficient supporting evidence to make them plausible considerations: dementia, PTSD, bipolar disorder, and schizoaffective disorder.  The examiner opined that there was no indication that any of the Veteran's current diagnoses had its clinical onset during service or is related to service in any way, other than the antisocial personality disorder, which began in adolescence and continued to manifest during service, as indicated by his conduct in the military, such as threatening another Marine with a knife.  Also, there is no indication that the Veteran used drugs during service or experienced auditory hallucinations during service, which contradicts what the Veteran told the private psychiatrist in June 2011.  The examiner noted that the Veteran often provided different and inaccurate accounts during his post-service clinician encounters.  Thus, the examiner opined that it was less likely than not that the Veteran's acute stress disorder, stimulant use disorder, and unspecified schizophrenia spectrum and other psychotic disorder had their clinical onsets during service or are related to the Veteran's service in any way.  Further the VA examiner opined that it is less likely than not that a psychosis was manifest within one year after the Veteran's discharge from service as the Veteran's first psychiatric diagnosis was in May 2004, 25 years after his discharge in September 1978.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The failure of the private physician to provide a basis for his June 2011 private opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, the Veteran's May 1977 entrance examination and August 1978 discharge examination were silent for a psychiatric condition.  His STRs did not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  Also, there are no records of psychiatric complaints or diagnosis during the post-service presumptive year of his active service.  An opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  As such, the June 2011opinion it is of little probative value.  

The VA examiner's opinions were based on review of the Veteran's claims file and included examinations of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinions, rendered by a medical professionals, are afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board has considered the Veteran's own opinion that an acquired psychiatric disorder began in-service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, medical expert opinions would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that an acquired psychiatric disorder is not related to service.  Further, to the extent that a personality disorder has been diagnosed, service connection cannot be granted for this condition as personality disorders are not diseases or injuries within the meaning of the law.  As noted above, personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  Service connection can only be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that he currently has an acquired psychiatric disorder superimposed on his personality disorder.  In contrast, VA has obtained adequate and probative VA examination opinions in conjunction with the Veteran's claim.  Here, the VA examiners opined that the personality disorder was not incurred in, caused by, or aggravated by his military service.  The Board finds this to be probative evidence regarding the question of whether additional disability was superimposed upon the Veteran's personality disorder by service, and to be persuasive and conclusive evidence against this question.  The opinions were rendered after a thorough examination of the record, and the examiners provided detailed rationale as to the opinions that were rendered.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the most probative evidence of record.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder and to this extent only the appeal is granted.

Service connection for an acquired psychiatric disorder, to include anxiety, major depression, a bipolar disorder, acute stress disorder, and a psychotic disorder, previously claimed as a mental disorder, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


